In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00105-CV
                                                ______________________________
 
 
                                       COY LYNN OWENS,
Appellant
 
                                                                V.
 
                                            COY E. OWENS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV36520
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Coy
Lynn Owens, pro se, filed a notice of appeal from an order releasing funds from
the registry of the court.  He filed the
notice of appeal on October 4, 2010. 
Fifteen days later, on October 19, 2010, he filed a letter with the
district clerk requesting the appeal be dismissed (with detailed explanations
of his reasons).  He asked the court to
treat his letter as a motion to withdraw his notice of appeal.
            In
accord with his stated intention, we treat his correspondence as a motion to
dismiss his appeal.  See Tex. R. App. P. 42.1.

            We
dismiss the appeal.  
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          November 16, 2010
Date Decided:             November 17, 2010